Citation Nr: 1009760	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  03-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee/right 
leg disability, other than reflex sympathetic dystrophy (RSD) 
with chondromalacia patella and bursitis.

2.  Entitlement to service connection for a left leg 
disability, manifested by numbness and atrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from January to 
August 2001.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001 rating decision in which a RO, inter 
alia, granted service connection and assigned an initial, 10 
percent rating for patellar bursitis of the right knee and an 
initial, 0 percent rating for tension headaches, each 
effective August 2, 2001 (the day after the Veteran was 
discharged from service).  The RO also denied service 
connection for arthritis of the right knee, for a torn 
ligament of the right knee, for right and left leg numbness 
and atrophy, for insomnia, for sinusitis, for endometriosis, 
and for urinary tract infection.  In August 2002, the Veteran 
filed a notice of disagreement (NOD) with the initial rating 
assigned for tension headaches and the denials of service 
connection.  The RO issued a statement of the case (SOC) in 
September 2003, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2003.

In an August 2002 rating decision, the RO increased the 
rating for the service-connected right knee disability to 30 
percent, effective February 20, 2002, and recharacterized the 
disability as RSD with chondromalacia patella and bursitis of 
the right lower extremity.  

In September 2005, the Board denied service connection for 
sinusitis and for endometriosis.  The Board remanded the 
remaining claims to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  In a 
December 2006 rating decision, the AMC granted service 
connection and assigned an initial, 30 percent rating for 
depression with insomnia, effective August 2, 2001.  The AMC 
also increased the rating for migraine headaches to 10 
percent, effective August 2, 2001, and to 30 percent, 
effective March 2, 2006.  The AMC continued the denials of 
the remaining claims for service connection (as reflected in 
a December 2006 supplemental SOC (SSOC)), and returned the 
matters to the Board for further appellate consideration.  

In December 2007, the Board denied an initial rating higher 
than 10 percent for migraine headaches prior to March 2, 
2006, and denied a rating higher than 30 percent from March 
2, 2006.  The Board also denied service connection for 
urinary tract infection.  The Board remanded the remaining 
claims for service connection to the AMC for additional 
development.  After accomplishing the requested action, the 
AMC continued the denials of the claims for service 
connection (as reflected in a September 2009 SSOC), and 
returned the matters to the Board for further appellate 
consideration.  After a review of the record, and for reasons 
explained below, the Board has recharacterized the claims as 
set forth on the title page.

As a final preliminary matter, the Board notes that, in her 
VA Form 9, the Veteran requested a Board hearing in 
Washington, DC.  Hearings were scheduled in March 2005 and 
February 2010, but the Veteran failed to appear.  The hearing 
notices were not returned from the United States. Postal as 
undeliverable, and no request to reschedule the hearing has 
been received.  Under these circumstances, the Veteran's 
Board hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.702(d) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each matter remaining on appeal have been 
accomplished.

2.  There is no competent medical evidence suggesting that 
the Veteran has a right knee/right leg disability other than 
RSD with chondromalacia patellae and bursitis that is related 
to her military service, and the Veteran has not cooperated 
with VA's efforts to obtain medical opinion evidence that 
specifically addresses this point.

3.  There is no competent medical evidence establishing that 
the Veteran has a left leg disability manifested by numbness 
and atrophy, and the Veteran has not cooperated with VA's 
efforts to obtain medical opinion evidence in this regard.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right 
knee/right leg disability (other than RSD with chondromalacia 
patella and bursitis) are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.655(b) (2009).

2.  The criteria for service connection for a left leg 
disability, manifested by numbness and atrophy, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, post-rating letters dated in April 2002, 
September 2005, and February 2008, provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The September 2005 and February 2008 letters 
specifically informed the Veteran to submit any evidence in 
her possession pertinent to the claims remaining on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The February 2008 letter also 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Hence, these letters meet 
Peligrini's and Dingess/Hartman's content of notice 
requirements.

The December 2001 RO rating decision reflects the RO's 
initial adjudication of the claims.  After issuance of the 
above-mentioned letters, and opportunity for the Veteran to 
respond, the September 2009 SSOC reflects readjudication of 
the claims.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records (STRs), VA outpatient 
treatment records, private records from Orthopeadic and Spine 
Specialists, PC, and the reports of July 2001, March and May 
2002, and March 2006 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by her representative, 
on her behalf.  

The Board also notes that further RO action on this claim is 
warranted.  In this regard, the record reflects that, 
pursuant to the remand, VA examinations were scheduled in 
February and May 2009, but the Veteran did not report for 
either examination.  The claims file contains a notice letter 
informing the Veteran of the dates, times and locations of 
each examination.  These letters were not returned as 
undeliverable and there is no evidence that the Veteran 
contacted the VA Medical Clinic (VAMC) to indicate that she 
was unable to keep the scheduled appointments or to request 
that they be rescheduled.  

In light of the above, the Board finds that the RO has 
complied with the remand instructions to the extent possible, 
and no further action in this regard is warranted.  Because 
the Veteran failed to report to VA examinations scheduled in 
connection with an original claim, as indicated in the prior 
remand, each claim is being evaluated on the basis of the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2009). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate each claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters remaining on appeal, 
at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II.  Factual Background

The Veteran's STRs reflect that she fell in March 2001.  The 
initial report reflects her complaints of head and neck pain 
and numbness in her left leg.  Later that month, it was noted 
that she also injured her right knee.  On physical 
examination, the right knee was tender on the sides but there 
was no swelling or erythema.  X-rays were negative.  The 
initial impression was a right knee sprain.  Follow-up 
records note multiple inconsistencies between physical 
examination and the level of distress displayed by the 
Veteran.  On March 13, she was diagnosed with RSD, stage 1.  

The report of an April 2001 consultation reflects that there 
was marked hyperalgesia and allodynia involving the right 
lower extremity.  There was significant swelling on the right 
side and also pitting edema.  Knee range of motion was 
significantly limited, especially flexion.  The physician 
stated that there was significant hyperalgesia and allodynia 
in the setting of recent trauma and opined that collectively, 
this suggested sympathetic mediated pain.  She underwent a 
right-side lumbar sympathetic block.  Vascular occlusive 
disease was ruled out and a bone scan later that month was 
normal.  Also later that month, it was noted that the Veteran 
was able to move her right knee more but that her left knee 
and back were becoming sore; the assessment was complex 
regional pain syndrome.  

A May 2001 record reflects that the Veteran had positive 
patellar grind of the right knee.  The physician's assessment 
was "mild RSD - no objective evidence remains" and 
patellofemoral syndrome (PFS).  The May 2001 Report of 
Medical Board reflects that on physical examination, the 
Veteran had limited and painful range of motion of the right 
lower extremity.  The right leg was slightly swollen with 
slight hyperesthesia from the knee to the ankle.  Hair growth 
was intact and symmetrical.  Pulses were symmetrical and 
intact.  There were no focal neurological deficits.  It was 
noted that prior X-rays and bone scan were unremarkable.  The 
final diagnosis was RSD.  The Medical Board opined that the 
Veteran was unable to perform her military duties in a full 
duty capacity.  

In a June 2001 letter, Dr. Mitrick opined that although the 
Veteran had some RSD- type symptoms, there was no strong 
clinical evidence of this disability.  He recommended that 
she continue with sympathetic nerve blocks and a full series 
of injective treatments.  

A July 2001 record reflects that the Veteran had pain 
consistent with RSD, but that there were no physical signs of 
RSD.  Three days later the assessment was patellofemoral 
syndrome with no evidence of RSD except pain.  Other records 
dated that month show a diagnosis of RSD. 

The report of a July 2001 VA orthopedic examination conducted 
prior to the Veteran's discharge from service reflects that 
she had swelling and pain of the right knee, a bilateral 10 
degree genu valgus, and no other deformities.  There was no 
evidence of instability or weakness.  Range of motion was 
from 0 degrees on extension to 95 degrees on flexion.  The 
examiner diagnosed derangement of the right knee with 
patellar bursitis with no evidence of RSD, patellofemoral 
syndrome, or arthritis. The examiner also noted that there 
was no atrophy of the left leg.  In an August 2001 addendum, 
the examiner noted that the Veteran did not return for a 
magnetic resonance imaging (MRI). 

After discharge from military service, VA outpatient 
treatment records dated from December 2001 to February 2002 
show treatment for chronic pain in the right lower extremity.  
In December 2001, it was noted that she had decreased range 
of motion and decreased sensation in the right lower 
extremity and the diagnosis was RSD.  A February 2002 record 
notes that a private MRI in July 2001 showed possible torn 
ligaments and meniscus tear.  Later that month, the MRI was 
reviewed with an orthopedic surgery attending and it was 
noted that there was no medical meniscus tear, but there was 
a possible lateral collateral ligament (LCL) sprain or tear.  
Also in February 2002, on physical examination there was 
hypersensitivity and allodynia to light touch and pin prick.  
She was unable to bend her right knee and there was numbness 
to light touch and pinprick from the mid-calf down in a 
stocking glove distribution.  The impression was possible 
sympathetically mediated pain versus lumbar spine disease.  
She underwent a series of epidural blocks.  

The report of a March 2002 VA examination reflects the 
Veteran's complaints of right lower extremity pain.  Range of 
motion of the right knee was from 0 to 20 degrees when 
observed, but during a period of relaxation, she was able to 
flex her knee to 95 degrees.  There was hypersensitivity to 
the entire right lower extremity.  The examiner also noted 
"almost" anesthesia to the touch but no specific motor 
weakness.  There was no atrophy of the thigh or calf.  In the 
right knee, there was no demonstrable ligamentous instability 
and no effusion.  The patella was hypermobile bilaterally and 
mild patellar crepitation was noted on manipulation.  X-rays 
and an MRI of the right knee were reviewed and were 
essentially unremarkable with no specific abnormalities.  The 
impression was bilateral chondromalacia patella.

The report of May 2002 VA examination reflects the Veteran's 
complaints of leg and knee pain.  As regards her right knee, 
there was severe discomfort on palpation of the bilateral 
joint line.  Range of motion was from 0 degrees on extension 
to 20 degrees on flexion.  There was hypersensitivity of the 
entire right lower extremity on light touch and palpation, 
upper thigh to ankle.  The Veteran said she did not feel 
anything below the ankle.  There was no apparent weakness in 
the right lower extremity and no calf atrophy.  The 
examiner's impression was RSD of the right lower extremity 
and also chondromalacia patella and bursitis of the right 
knee.    

An April 2002 VA outpatient treatment record reflects that 
the Veteran had some improvement with pain and circulation.  
A repeat MRI was ordered to rule out internal derangement of 
the knee.  A May 2002 note reflects the Veteran's complaints 
of severe paresthesias and dysesthesias involving the right 
lower extremity.  Range of motion of the right knee was from 
0 degrees on extension to 30 degrees on flexion.  She had 
normal sensation distally and minimal skin changes due to 
blotchy red spots, however, hair growth was symmetrical.  A 
MRI showed some scarring in both medial and lateral pouches.  
It was noted that the patella seems to be scarred down, but 
there was no evidence of meniscus injury.  The diagnosis was 
RSD of the right lower extremity and right knee 
arthrofibrosis.  The physician noted that the scarring of the 
right knee was due to prolonged immobilization.    

A March 2003 VA outpatient treatment record notes that the 
Veteran was unable to flex her right lower extremity and had 
exquisite tenderness to palpation of the right knee. There 
was no hyperesthesia or allodynia of the right lower 
extremity; and no color, temperature or hair changes.  The 
Veteran had palpation of the right lower extremity while 
being distracted without any problems.  The physician 
questioned whether the primary problem was RSD versus an 
orthopedic problem.  

A February 2004 private treatment record from Orthopaedic and 
Spine Specialists, PC, reflects that the Veteran's right knee 
showed no specific swelling.  The patella seemed well seated 
and there was no varus or valgus instability.  Her knee was 
very stiff and there was tenderness to palpation to even 
light touch sensation.  While her knee went into full 
extension, she had almost no flexion.  The physician noted a 
possible neurologic injury and possible RSD.  

A September 2004 VA outpatient treatment record reflects a 
diagnosis of chronic regional pain syndrome and a February 
2005 VA outpatient record suggested a possible psychogenic 
overlay.  In August 2005, it was noted that the left lower 
extremity was normal and there was extreme pain in her right 
lower extremity.  A note was made to rule out severe adhesive 
capsulitis of the right knee and possible medial meniscus 
tear.  An August 2005 X-ray showed no evidence of fracture, 
dislocation, or degenerative changes.  The knee was in a 
slightly hyperextended state. 

An April 2005 private MRI of the Veteran's back showed a 
small central disc herniation at the L4-5 level without 
stenosis.  An August 2005 VA outpatient treatment record 
notes possible neuropathy of the right lower extremity due to 
a small disc herniation at the L4-5 level.  On physical 
examination, the Veteran was very sensitive to pain around 
the right knee and into the thigh area, however, there was no 
obvious deformities, erythema, or warmth.  The left lower 
extremity was normal.  Severe adhesive capsulitis of the 
right knee was diagnosed with possible medial meniscus tear.

A January 2006 VA outpatient record noted that an MRI done 
the previous week showed patellar malalignment due to 
congenital trochlear dysplasia, an externally rotated tibia, 
with evidence of patellar chondrosis of the median ridge.  On 
physical examination of the Veteran's extremities, she had 
normal strength and sensation in all four extremities with 
some discomfort with resistance.  She had no pedal edema.  

The report of a March 2006 VA examination reflects altered 
sensation in the Veteran's right foot compared to the left 
foot.  However, a May 2006 VA outpatient treatment record 
reflects that the Veteran had normal strength and sensation 
in all four extremities on neurological examination.  

A May 2006 VA outpatient treatment record notes knee pain due 
to congenital defect.  On neurological examination, she had 
normal strength and sensation in all four extremities.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Considering the claims for service connection in light of the 
above, the Board finds that each claim must be denied.

As regards the Veteran's complaints of left leg numbness and 
atrophy, despite her assertions that she has a current left 
leg disability related to service, there is simply no medical 
evidence of a current diagnosis with respect to left leg.  In 
this regard, the July 2001 VA examiner noted that there was 
no atrophy of the left leg and an August 2005 VA outpatient 
treatment record notes that the left lower extremity was 
normal.  Moreover, while the Veteran has described numbness 
and atrophy, these symptoms alone, without a diagnosed or 
identifiable underlying malady or condition do not constitute 
a disability for which service connection can be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom. 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
see Evans v. West, 12 Vet. App. 22 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence establishes that the Veteran does not have a 
left leg disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the claim for service connection for a left leg 
disability, manifested by numbness and atrophy, must be 
denied because the first essential criterion for a grant of 
service connection-competent evidence of the currently-
claimed disability-has not been met.

As regards the Veteran's right knee/right leg, as mentioned 
above, she is service connected for RSD with chondromalacia 
patellae and bursitis, which is manifested by pain, 
stiffness, and limitation of flexion of the right knee, and 
numbness in the lower right extremity.  A 30 percent rating 
has been assigned for this disability under Diagnostic Code 
5019-5261, based on limitation of flexion of the right knee.  
See 38 C.F.R. § 4.71a.  Although some doctors have questioned 
the evidence of RSD, this has been the most consistent 
diagnosis given since military service.  In addition, there 
is evidence of orthopedic problems affecting the Veteran's 
right knee.  During service and since discharge, there has 
been repeated indication - although not consistent - that 
she has patellofemoral syndrome or chondromalacia patella of 
the right knee.  As noted, chondromalacia patella and 
bursitis are also service-connected and are contemplated in 
her 30 percent rating.  

As regards any additional right knee/right leg disability 
(other than RSD with chondromalacia patella and bursitis), 
the Veteran has been given various diagnoses over the years 
(i.e., arthrofibrosis, adhesive capsulitis, a congenital 
condition).  The Board points out that the evaluation of the 
same disability under various diagnoses is to be avoided, as 
is the evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14.  Thus, even if the Veteran 
has an additional disability affecting her right knee/right 
leg, it could not be service-connected and rated separately 
unless it manifests itself differently (e.g., through 
instability or limitation of extension), as such would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  
Here, the evidence does not suggest that the Veteran has 
right knee instability or limited extension.  In any event, 
as discussed further below, there is no competent evidence 
that she has any additional right knee/right leg disability 
that is medically related to service.  Hence, service 
connection for any additional right knee/right leg disability 
is not warranted.

The Board points out that the nature and etiology of any 
additional right knee/right leg disability is unclear.  As 
noted above, the Veteran failed to appear for a VA 
examination scheduled for the purpose of obtaining a medical 
opinion to directly address the matter on which the claim 
turns-whether any additional right knee/right leg disability 
is medically related to service.  As such, the Board has no 
alternative but to evaluate the claim on the basis of the 
medical evidence of record to determine whether service 
connection is warranted.  See 38 C.F.R. § 3.655(a). 

In this case, there is simply no competent evidence 
suggesting that the Veteran has any additional right 
knee/right leg disability that is related to service.  
Significantly, neither the Veteran nor her representative has 
presented or identified any medical opinion that, in fact, 
supports the claim.  The Board points out that the medical 
records reflecting the Veteran's own reported history of the 
etiology of the disability do not, without more, constitute 
competent medical evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, and 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

Finally, as regards any direct assertions by the Veteran or 
her representative that the Veteran has a current left leg 
disability and additional right knee/right leg disability 
that is related to service, the Board finds that such 
assertions provide no basis for allowance of either claim.  
As indicated above, each claim turns on either the question 
of current diagnosis or medical etiology of each disability 
for which service connection is sought-matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
Veteran nor her representative is shown to be other than a 
layperson without appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on such medical matters.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection must be denied.  In reaching 
the conclusion to deny each claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against each 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection for right knee/right leg disability, other 
than RSD with chondromalacia patella and bursitis, is denied.

Service connection for a left leg disability, manifested by 
numbness and atrophy, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


